             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:19-cr-00107-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                           ORDER
                                )
(1) MICHELLE RENEE MESCALL,     )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss [Doc. 54].

     Upon review of the Government’s Motion,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 54] is GRANTED, and Counts One and Two of the Bill of

Indictment in the above-captioned case, are hereby DISMISSED WITHOUT

PREJUDICE as to the Defendant Michelle Renee Mescall only.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, the United

States Marshals Services, and the United States Probation Office.
                                       Signed: August 24, 2020
     IT IS SO ORDERED.




     Case 1:19-cr-00107-MR-WCM Document 55 Filed 08/24/20 Page 1 of 1
